156 F.3d 1224
Michael Barthv.Public Service Electric & Gas, Township of Bernards,Bernards Township Sewage Authority, Bernards Township Boardof Health, Bernards Township Municipal Court, J. KnoxFelter, Jr., Senior Sanitarian, Bernards Township, Peter A.Messina, P.E., P.P., Township Engineer/Planner, PeggyWarren, Certified Tax Collector, Bernards Township, BarbaraJ. Pence, Township Administrator, J. Doe(s), State of NewJersey, Department of Environmental Protection,
NOS. 97-5368, 98-5059
United States Court of Appeals,Third Circuit.
May 4, 1998

Appeal From:  D.N.J. ,No.97cv02163 ,
Thompson, J.


1
Affirmed.